Order entered May 20, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00103-CV

           WILLIAM HANN AND SUSANNE HANN, Appellants

                                      V.

 VINTAGE ESTATE HOMES, LLC AND VINTAGE ESTATE HOMES OF
                   TEXAS LLC, Appellees

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-01731-B

                                   ORDER

      Before the Court is court reporter Robin N. Washington’s May 17, 2021

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the record be filed no later than May 27, 2021.


                                           /s/   CRAIG SMITH
                                                 JUSTICE